DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/17/22 has been entered.

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 11/16/21, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's amendments and arguments (see pages 18-23 of the remarks dated 1/17/22) with respect to claims 1, 4-9, 11-13, 16-26, and 28-40 have been considered and are persuasive.  Particularly, the Examiner notes the amendments and remarks (see pages 20-21) pertaining to the limitations below differentiate the prior art of record and the applicant’s claimed invention.  

   3.   REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Claim 1, 11, and 13 recites the limitations of (or similar thereof):
“… wherein the first memory device comprises a first memory and a first controller which controls an operation of the first memory, 
wherein the first controller comprises: 
an access count storage circuit configured with an access count field in which the access count for the at least one region is stored and a hot page address field in which an address of the hot page is stored; and 
an access management circuit configured to increment the access count each time the at least one region is accessed, and 
wherein, when the access count for the at least one region reaches a threshold value, the access management circuit determines a last accessed page of the at least 

Claim 30 recites the limitations of (or similar thereof) :
“… wherein the first memory device includes: 
at least one region having a plurality of pages; 
an access count storage circuit configured with an access count field in which the access count for each of the at least one region is stored and a hot page address field in which an address of the hot page is stored; and 
an access management circuit configured to increment, each time each of the at least one region is accessed, the access count corresponding to the region accessed, and 
wherein, when an access count for the at least one region reaches a threshold value, the first memory device determines a last accessed page of the at least one region as the hot page, and stores an address corresponding to the hot page in the access count storage circuit.”

Claim 39 and 40 recites the limitations of (or similar thereof) :
“… wherein the first controller comprises: 
an access count storage circuit configured with an access count field in which the access count for at least one memory region of the first memory device is stored and a hot memory region address field in which an address of a hot memory region included in the at least one memory region is stored; and 

wherein, when an access count of a group of the plural groups reaches a threshold value, the first controller determines a last accessed memory region in the corresponding group as the hot memory region, and stores an address corresponding to the determined hot memory region in the access count storage circuit.”

The prior art of record does not teach or render obvious the limitations above, particularly in combination with the other limitations within the claims. The dependent claims are allowable for at least the same reasons as above as its respective independent claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   4.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:

	Manning (US 20100095049 A1), which teaches solid state storage devices and methods for populating a hot memory block look-up table (HBLT). In one such method, an indication to an accessed page table or memory map of a non-volatile memory block is stored in the HBLT. If the page table or memory map is already present in the HBLT, the priority location of the page table or memory map is increased to the next priority location. If the page table or memory map is not already stored in the HBLT, the page table or memory map is stored in the HBLT at some priority location, such as the mid-point, and the priority location is incremented with each subsequent access to that page table or memory map; and 
	Luo (US 20170024326), which teaches a solid-state drive ("SSD") containing a non-volatile memory ("NVM"), flash translation layer ("FTL") table, cache node index table, and random access memory ("RAM") configured to cache at least a portion of the 

   5.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
Claims 1, 4-9, 11-13, 16-26, and 28-40 are allowable as noted above.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137